                                                            Case 2:20-cv-00759-KJD-NJK Document 7
                                                                                                9 Filed 05/20/20
                                                                                                        05/21/20 Page 1 of 3
                                                                                                                           2



                                                       1   Kelly H. Dove, NV Bar 10569
                                                           SNELL & WILMER L.L.P.
                                                       2   3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       4   Facsimile: 702.784.5252
                                                           Email: kdove@swlaw.com
                                                       5
                                                           Kiah D. Beverly-Graham, NV Bar 11916
                                                       6   SNELL & WILMER L.L.P.
                                                       7   50 West Liberty Street, Suite 510
                                                           Reno, Nevada 89501-1961
                                                       8   Telephone: 775.785.5440
                                                           Facsimile: 775.785.5441
                                                       9   Email: kbeverly@swlaw.com
                                                      10
                                                           Attorneys for Defendant Wells Fargo Bank, N.A.
                                                      11

                                                      12                              UNITED STATES DISTRICT COURT
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                                      DISTRICT OF NEVADA
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784-5200




                                                      14   ERNESTO CISNEROS AND MARIA
                               L.L.P.




                                                           CISNEROS,                                             Case No. 2:20-cv-00759-KJD-NJK
                                                      15
                                                                                 PLAINTIFFS,                     STIPULATION AND ORDER TO
                                                      16                                                         EXTEND DEADLINE TO RESPOND
                                                                      V.                                         TO COMPLAINT TO JUNE 12, 2020
                                                      17
                                                           AUTOSCRIBE FINANCIAL PROCESSING,                      (FIRST REQUEST)
                                                      18   LLC; CITIBANK CALIFORNIA; EARLY
                                                           WARNING SERVICES, LLC; AND WELLS
                                                      19   FARGO,
                                                      20                         DEFENDANTS.
                                                      21

                                                      22          Pursuant to Local Rule 7-1, Plaintiffs Ernesto Cisneros and Maria Cisneros (“Plaintiffs”)

                                                      23   and Defendant Wells Fargo Bank, N.A., incorrectly named as Wells Fargo (“Wells Fargo”, and

                                                      24   together with Plaintiffs, the “Parties”), by and through their respective undersigned counsel of

                                                      25   record, submit this Stipulation and Proposed Order.

                                                      26          Plaintiffs filed a Complaint (the “Complaint”) in this Court on April 27, 2020;

                                                      27          Wells Fargo was served with the Complaint on May 1, 2020;

                                                      28          Wells Fargo’s deadline to respond to the Complaint is currently May 22, 2020; and
                                                            Case 2:20-cv-00759-KJD-NJK Document 7
                                                                                                9 Filed 05/20/20
                                                                                                        05/21/20 Page 2 of 3
                                                                                                                           2



                                                       1           This is the Parties’ first request for an extension of time to respond to the Complaint and is
                                                       2   not intended to cause any delay or prejudice to any party. The reason for the extension is to give
                                                       3   Wells Fargo time to evaluate and respond to the allegations set forth in the Complaint.
                                                       4           IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the time
                                                       5   for Wells Fargo to respond to the Complaint in this action is extended to and through June 12,
                                                       6   2020.
                                                       7   Dated: May 19, 2020                                 Dated: May 19, 2020.

                                                       8      KNEPPER & CLARK LLC                                  SNELL & WILMER L.L.P.
                                                       9
                                                           By: /s/ Miles N. Clark (with permission)            By: /s/ Kiah D. Beverly-Graham
                                                      10      Matthew I. Knepper, Esq. NV Bar 12796                Kelly Dove NV Bar 10569
                                                              Miles N. Clark, Esq. NV Bar 13848                    Kiah D. Beverly-Graham NV Bar 11916
                                                      11      5510 S. Fort Apache Rd, Suite 300
                                                              Las Vegas, NV 89148-7700                             3883 Howard Hughes Pkwy, #1100
                                                      12                                                           Las Vegas, Nevada 89169
             3883 Howard Hughes Parkway, Suite 1100




                                                                              AND
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                                    Attorneys for Defendant Wells Fargo
                         LAW OFFICES




                                                                                                                     Bank, N.A.
                          702-784-5200




                                                      14      HAINES & KRIEGER, LLC
                               L.L.P.




                                                              David H. Krieger, Esq. NV Bar 9086
                                                      15      8985 S. Eastern Ave., Suite 350
                                                              Henderson, NV 89123
                                                      16
                                                              Attorneys for Plaintiffs Ernesto Cisneros
                                                      17       and Maria Cisneros
                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23                                                  ORDER

                                                      24
                                                                                                          IT IS SO ORDERED:
                                                      25

                                                      26
                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                      27
                                                                                                                  May 21, 2020
                                                                                                          DATED: ____________________________
                                                      28

                                                                                                           -2-
